Title: John Adams to Abigail Smith, 7 May 1764
From: Adams, John
To: Adams, Abigail


     
      Boston May 7th. 1764
     
     I promised you, Sometime agone, a Catalogue of your Faults, Imperfections, Defects, or whatever you please to call them. I feel at present, pretty much at Leisure, and in a very suitable Frame of Mind to perform my Promise. But I must caution you, before I proceed to recollect yourself, and instead of being vexed or fretted or thrown into a Passion, to resolve upon a Reformation—for this is my sincere Aim, in laying before you, this Picture of yourself.
     In the first Place, then, give me leave to say, you have been extreamly negligent, in attending so little to Cards. You have very litle Inclination, to that noble and elegant Diversion, and whenever you have taken an Hand you have held it but aukwardly and played it, with a very uncourtly, and indifferent, Air. Now I have Confidence enough in your good sense, to rely upon it, you will for the future endeavour to make a better Figure in this elegant and necessary Accomplishment.
     Another Thing, which ought to be mentioned, and by all means amended, is, the Effect of a Country Life and Education, I mean, a certain Modesty, sensibility, Bashfulness, call it by which of these Names you will, that enkindles Blushes forsooth at every Violation of Decency, in Company, and lays a most insupportable Constraint on the freedom of Behaviour. Thanks to the late Refinements of modern manners, Hypocrisy, superstition, and Formality have lost all Reputation in the World and the utmost sublimation of Politeness and Gentility lies, in Ease, and Freedom, or in other Words in a natural Air and Behaviour, and in expressing a satisfaction at whatever is suggested and prompted by Nature, which the aforesaid Violations of Decency, most certainly are.
     In the Third Place, you could never yet be prevail’d on to learn to sing. This I take very soberly to be an Imperfection of the most moment of any. An Ear for Musick would be a source of much Pleasure, and a Voice and skill, would be a private solitary Amusement, of great Value when no other could be had. You must have remarked an Example of this in Mrs. Cranch, who must in all probability have been deafened to Death with the Cries of her Betcy, if she had not drowned them in Musick of her own.
     In the Fourth Place you very often hang your Head like a Bulrush. You do not sit, erected as you ought, by which Means, it happens that you appear too short for a Beauty, and the Company looses the sweet smiles of that Countenance and the bright sparkles of those Eyes.—This Fault is the Effect and Consequence of another, still more inexcusable in a Lady. I mean an Habit of Reading, Writing and Thinking. But both the Cause and the Effect ought to be repented and amended as soon as possible.
     Another Fault, which seems to have been obstinately persisted in, after frequent Remonstrances, Advices and Admonitions of your Friends, is that of sitting with the Leggs across. This ruins the figure and the Air, this injures the Health. And springs I fear from the former source vizt. too much Thinking.—These Things ought not to be!
     A sixth Imperfection is that of Walking, with the Toes bending inward. This Imperfection is commonly called Parrot-toed, I think, I know not for what Reason. But it gives an Idea, the reverse of a bold and noble Air, the Reverse of the stately strutt, and the sublime Deportment.
     
     Thus have I given a faithful Portraiture of all the Spotts, I have hitherto discerned in this Luminary. Have not regarded Order, but have painted them as they arose in my Memory. Near Three Weeks have I conned and studied for more, but more are not to be discovered. All the rest is bright and luminous.
     Having finished the Picture I finish my Letter, lest while I am recounting Faults, I should commit the greatest in a Letter, that of tedious and excessive Length. There’s a prettily turned Conclusion for You! from yr.
     
      Lysander
     
    